DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on February 22, 2022, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant's arguments, filed with respect to objections to claims 1-6, 10, 12-15, 17, and 19 have been considered and are persuasive. Objections to claims 1-6, 10, 12-15, 17, and 19 have been withdrawn, with the exceptions noted below.
4.	Applicant’s arguments regarding rejection of claims 1-4, 6-13, and 15-20, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied Yi ‘310 (US 2016/0007310) to clearly teach the amended limitations in claims 1-4, 6-13, and 15-20.
Claim Objections
5.	Claims 1-2, 6, 10, 12, 15, and 19 are objected to because of the following informalities:  
Claim 1 (line 12), claim 10 (line 12), and claim 19 (line 8) recite “the last two symbols” and it should be - - last two symbols - -, as “the last two symbols” lacks antecedent basis.
Claim 2 (line 3) recites “the downlink signal” and it should be - - a downlink signal - -, as “the downlink signal” lacks antecedent basis.
“Feedback information " in claim 2 (line 6) should be replaced with - - the feedback information - - to be consistent with the first citation of “feedback information” in claim 2 (line 2).
claim 1 - -. As claim 5 was cancelled, and limitations similar to the limitations of claim 5 were added to claim 1, the examiner presumes the applicant meant for claim 6 to be a dependent of claim 1.
Claim 6 (line 3) and claim 15 (line 4) recite “the last m symbols” and it should be - - last m symbols - -, as “the last m symbols” lacks antecedent basis.
Claim 12 (line 4) recites “the third slot” and it should be - - a third slot - -, as “the third slot” lacks antecedent basis.
“The terminal device according to claim 14" in claim 15 (line 1) should be replaced with - - the terminal device according to claim 10 - -. As claim 14 was cancelled, and limitations similar to the limitations of claim 14 were added to claim 10, the examiner presumes the applicant meant for claim 15 to be a dependent of claim 10.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164 (US 2017/0026164, “Damnjanovic ‘164”), in view of Gao ‘692 (US 2019/0109692, “Gao ‘692”), and further in view of Yi ‘310 (US 2016/0007310, “Yi ‘310”).
Regarding claims 1 and 10, Damnjanovic ‘164 discloses a terminal device (FIG. 1; item 120), comprising:
a receiving module (FIG. 17; item 1752), configured to 
receive a first downlink signal from a network device in a first time unit of a first carrier, wherein the first carrier is a time division duplex TDD carrier (FIGS. 3A and 6A, para 68 and 99; network device sends a DL data signal to a terminal on a TDD carrier and in a first time unit), and the first time unit comprises a first slot or a first subframe (FIGS. 3A and 6A, para 68 and 99; the first time unit is a subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art);
a determining module (FIG. 17; item 1764), configured to 
determine a second time unit used to send first feedback information for the first downlink signal on a second carrier, wherein the second carrier is a frequency division duplex FDD uplink carrier (FIGS. 3A and 6A, para 68 and 99; the terminal sends an ACK/NACK feedback signal to the network device on a FDD carrier and in a second time unit; thus, the terminal determines the second time unit used to send the ACK/NACK feedback signal to the network device on the FDD carrier), and the second time unit comprises a second slot or a second subframe (FIGS. 3A and 6A, para 68 and 99; the second time unit is a subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and 
FIG. 17; item 1752). 
However, Damnjanovic ‘164 does not specifically disclose a sending module, configured to send the first feedback information to the network device on at least one of the second last symbol and the last symbol of the second time unit of the second carrier.
Gao ‘692 teaches a sending module (FIG. 12; item 1203), configured to 
send the first feedback information to the network device on at least one of a second last symbol and a last symbol of the second time unit of the second carrier (para 186; ACK/NACK feedback is transmitted on the last symbol of an uplink subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic ‘164’s terminal device, to include Gao ‘692’s ACK/NACK feedback that is transmitted on the last symbol of an uplink subframe. The motivation for doing so would have been to provide a new mechanism for determining a time position for transmitting ACK/NACK for downlink transmission, so that the ACK/NACK for downlink transmission can be fed back normally (Gao ‘692, para 11).
However, Damnjanovic ‘164 in combination with Gao ‘692 does not specifically disclose wherein when the second time unit overlaps a first uplink slot of the first carrier in terms of time, determining to discard the last two symbols of the first uplink slot.
Yi ‘310 teaches wherein when the second time unit overlaps a first uplink slot of the first carrier in terms of time, determining to discard the last two symbols of the first uplink slot (FIG. 10, para 44 and 80-82; a UE supports dual connectivity and communicates with a macro cell and a small cell; a cell signal is transmitted on a frequency carrier; the UE calculates an overlap between transmission time periods of the two cells, and punctures the last few symbols of a subframe in which the overlap occurs; the punctured subframe is an uplink subframe in which the UE would normally transmit, and the subframe consists of two slots; thus, the UE discards the last few symbols of an uplink slot of a cell, where the uplink slot of the cell overlaps in time with a slot of another cell, and the uplink slot is transmitted on a frequency carrier).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164 and Gao ‘692, to include Yi ‘310’s UE that calculates an overlap between transmission time periods of two cells, and punctures the last few symbols of a subframe where the overlap occurs. The motivation for doing so would have been to provide a method for performing synchronization and for sharing synchronization timing and pattern in a wireless communication system (Yi ‘310, para 7-8).
Regarding claims 2 and 11, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Damnjanovic ‘164 teaches wherein the determining module is specifically configured to:
determine the second time unit based on a correspondence between a time unit for receiving a downlink signal on the first carrier and a time unit that is of the second carrier and that is for sending feedback information for the downlink signal on the first carrier (para 74-75, Table 2; the UL subframe for sending the ACK/NACK feedback information is based on an association between a DL subframe for carrying DL data and an UL subframe for sending the ACK/NACK feedback information), wherein the correspondence is determined based on an uplink and downlink transmission direction configuration of the first carrier (para 61 and 74-75, Tables 1 and 2; the association between a DL subframe for carrying DL data and an UL subframe for sending the ACK/NACK feedback information is based on an uplink-downlink configuration).
Regarding claim 19, Damnjanovic ‘164 discloses a signal sending and receiving method, comprising:
sending, by a network device, a first downlink signal to a terminal device in a first time unit of a first carrier, wherein the first carrier is a time division duplex TDD carrier (FIGS. 3A and 6A, para 68 and 99; network device sends a DL data signal to a terminal on a TDD carrier and in a first time unit), and the first time unit comprises a first slot or a first subframe (FIGS. 3A and 6A, para 68 and 99; the first time unit is a subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and
receiving, by the network device, first feedback information that is for the first downlink signal and that is sent by the terminal device on a second time unit of a second carrier (FIGS. 3A and 6A, para 68 and 99; the terminal sends an ACK/NACK feedback signal to the network device on a FDD carrier and in a second time unit).
Although, Damnjanovic ‘164 discloses receiving, by the network device, first feedback information that is for the first downlink signal and that is sent by the terminal device on a second time unit of a second carrier, Damnjanovic ‘164 does not specifically disclose receiving, by the network device, first feedback information that is for the first downlink signal and that is sent by the terminal device on at least one of the second last symbol and the last symbol of a second time unit of a second carrier.
Gao ‘692 teaches receiving, by the network device, first feedback information that is for the first downlink signal and that is sent by the terminal device on at least one of a second last and a last symbol of a second time unit of a second carrier (para 186; ACK/NACK feedback is transmitted on the last symbol of an uplink subframe; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic ‘164’s signal sending and receiving method, to include Gao ‘692’s ACK/NACK feedback that is transmitted on the last symbol of an uplink subframe. The motivation for doing so would have been to provide a new mechanism for determining a time position for transmitting ACK/NACK for downlink transmission, so that the ACK/NACK for downlink transmission can be fed back normally (Gao ‘692, para 11).
However, Damnjanovic ‘164 in combination with Gao ‘692 does not specifically disclose wherein when the second time unit overlaps a first uplink slot of the first carrier in terms of time, a signal on the last two symbols of the first uplink slot is not received.
Yi ‘310 teaches wherein when the second time unit overlaps a first uplink slot of the first carrier in terms of time, a signal on the last two symbols of the first uplink slot is not received (FIG. 10, para 44 and 80-82; a UE supports dual connectivity and communicates with a macro cell and a small cell; a cell signal is transmitted on a frequency carrier; the UE calculates an overlap between transmission time periods of the two cells, and punctures the last few symbols of a subframe in which the overlap occurs; the punctured subframe is an uplink subframe in which the UE would normally transmit, and the subframe consists of two slots; thus, the network does not receive signal from the UE on the last two symbols of an uplink slot of a cell, where the uplink slot of the cell overlaps in time with a slot of another cell, and the uplink slot is transmitted on a frequency carrier).
Yi ‘310, para 7-8).
8.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of Yi ‘310, further in view of Marks ‘427 (US 2009/0116427, “Marks ‘427”), further in view of Liao ‘576 (US 2019/0014576, “Liao ‘576”), and further in view of 3GPP ‘649 (“HARQ feedback and PUCCH design for TDD-FOO CA," 3GPP TSG RAN WG1 Meeting #75, San Francisco, USA, R1-135649, XP050735306, pp. 1-4, 3rd Generation Partnership Project, Valbonne, France, November 11-15, 2013, “3GPP ‘649”).
Regarding claims 3 and 12, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Damnjanovic ‘164 teaches wherein the third slot in the periodicity of the uplink and downlink transmission direction configuration is an uplink slot (para 58 and 61, FIG. 2A, Table 1; transmission timeline is partitioned into units of radio frames, consisting of 10 subframes, where each subframe consists of 2 slots; for UL-DL configurations 0-6, counting slots from the beginning of subframe 1, the third slot is an UL slot), and
a plurality of remaining slots are downlink slots (para 58 and 61, Table 1;  in case of UL-DL configuration 2, subframe 1 that consists of two slots is a special subframe, subframe 2 that consists of two slots is an UL subframe; the remaining subframes and slots in a set of 5 re-occurring subframes are DL subframes and DL slots).

Marks ‘427 teaches a periodicity of the uplink and downlink transmission direction configuration of the first carrier is 2.5 milliseconds (FIG. 3b, para 49-50; advanced technology UL and DL sub-subframes occur periodically at 2.5 ms intervals).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to include Marks ‘427’s advanced technology UL and DL sub-subframes that occur periodically at 2.5 ms intervals. The motivation for doing so would have been to implement improvements into wireless communication systems, while maintaining support for legacy devices (Marks ‘427, para 6).
However, Damnjanovic ‘164 in combination with Gao ‘692, Yi ‘310, and Marks ‘427 does not specifically disclose the periodicity of the uplink and downlink transmission direction configuration comprises five slots.
Liao ‘576 teaches the periodicity of the uplink and downlink transmission direction configuration comprises five slots (FIG. 6, para 42; on a TDD carrier with 10-slot periods, 5 slots are DL-all slots and 5 slots are UL-all slots; thus, UL-DL transmission direction switching occurs with a periodicity of 5 slots).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, Yi ‘310, and Marks ‘427, to include Liao ‘576’s UL-DL transmission direction switching that occurs with a periodicity of 5 slots. The motivation for doing so would have been to provide a new flexible frame structure is sought to meet 5G requirements (Liao ‘576, para 7).

3GPP ‘649 teaches the correspondence is (X, Y, Z), wherein X is a slot number of the time unit for receiving the downlink signal on the first carrier, Y is a subframe number of the time unit that is of the second carrier and that is for sending the feedback information for the downlink signal on the first carrier, Z is a slot number of the time unit that is of the second carrier and that is for sending the feedback information for the downlink signal on the first carrier, and a value of (X, Y, Z) comprises at least one of (0, 0, 1) (Section 2.2.1, Figure 1; in case of HARQ-ACK feedback for data transmitted on TDD DL with UL-DL configuration 2, every FDD UL subframe is available for sending the HARQ-ACK feedback; in case of UL-DL configuration 2, subframe 0 is a TDD DL subframe; thus, when each subframe consists of two slots, i.e., slot 0 and slot 1, FDD UL subframe 0, including FDD UL slot 1, is available for sending HARQ-ACK feedback in response to TDD DL subframe 0, including TDD DL slot 0; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), (1, 1, 3), (3, 2, 5), (4, 2, 5), (5, 3, 7), (6, 3, 7), (8, 4,9), (9, 5, 11), (10, 5, 11), (11, 6, 13), (13, 7, 15), (14, 7, 15), (15, 8, 17), (16, 8, 17), (18, 9, 19), and (19, 0, 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of 3GPP ‘649, Introduction, lines 16-17).
9.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of Yi ‘310, and further in view of 3GPP ‘649.
Regarding claims 4 and 13, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claims 2 and 11, respectively, as outlined above.
Further, Damnjanovic ‘164 teaches wherein a periodicity of the uplink and downlink transmission direction configuration of the first carrier is 5 milliseconds (para 58 and 61, Table 1; an UL-DL configuration 0, in which each 10-ms radio frame consists of 10 1-ms subframes, has a periodicity of 5 subframes; thus, UL-DL configuration 0 has a periodicity of 5 ms), 
the periodicity of the uplink and downlink transmission direction configuration comprises 10 slots (para 58 and 61, Table 1; the UL-DL configuration 0 has a periodicity of 5 subframes; thus, as a subframe consists of two slots, the UL-DL configuration 0 has a periodicity of 10 slots), 
a fifth slot and a sixth slot in the periodicity of the uplink and downlink transmission direction configuration are uplink slots (para 58 and 61, FIG. 2A, Table 1; transmission timeline is partitioned into units of radio frames, consisting of 10 subframes, where each subframe consists of 2 slots; for UL-DL configurations 0-6, counting from the beginning of subframe 0, the fifth slot and the sixth slot are UL slots), and 
a plurality of remaining slots are downlink slots (para 58 and 61, Table 1;  in case of UL-DL configuration 2, subframe 1 that consists of two slots is a special subframe, subframe 2 that consists of two slots is an UL subframe; the remaining subframes and slots in a set of 5 re-occurring subframes are DL subframes and DL slots).
However, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 does not specifically disclose the correspondence is (X, Y, Z), wherein X is a slot number of the time unit for receiving the downlink signal on the first carrier, Y is a subframe number of the time unit that is of the second carrier and that is for sending the feedback information for the downlink signal on the first carrier, Z is a slot number of the time unit that is of the second carrier and that is for sending the feedback information for the downlink signal on the first carrier, and a value of (X, Y, Z) comprises at least one of (0, 0, 1), (1, 1, 3), (3, 2, 5), (4, 2, 5), (5, 3, 7), (6, 3, 7), (8, 4,9), (9, 5, 11), (10, 5, 11), (11, 6, 13), (13, 7, 15), (14, 7, 15), (15, 8, 17), (16, 8, 17), (18, 9, 19), and (19, 0, 1).
3GPP ‘649 teaches the correspondence is (X, Y, Z), wherein X is a slot number of the time unit for receiving the downlink signal on the first carrier, Y is a subframe number of the time unit that is of the second carrier and that is for sending the feedback information for the downlink signal on the first carrier, Z is a slot number of the time unit that is of the second carrier and that is for sending the feedback information for the downlink signal on the first carrier, and a value of (X, Y, Z) comprises at least one of (0, 0, 1) (Section 2.2.1, Figure 1; in case of HARQ-ACK feedback for data transmitted on TDD DL with UL-DL configuration 2, every FDD UL subframe is available for sending the HARQ-ACK feedback; in case of UL-DL configuration 2, subframe 0 is a TDD DL subframe; thus, when each subframe consists of two slots, i.e., slot 0 and slot 1, FDD UL subframe 0, including FDD UL slot 1, is available for sending HARQ-ACK feedback in response to TDD DL subframe 0, including TDD DL slot 0; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), (1, 1, 3), (3, 2, 5), (4, 2, 5), (5, 3, 7), (6, 3, 7), (8, 4,9), (9, 5, 11), (10, 5, 11), (11, 6, 13), (13, 7, 15), (14, 7, 15), (15, 8, 17), (16, 8, 17), (18, 9, 19), and (19, 0, 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to include 3GPP ‘649’s FDD UL subframe 0, including FDD UL slot 1, that is available for sending HARQ-ACK feedback in response to TDD DL subframe 0, including TDD DL slot 0. The motivation for doing so would have been to address baseline carrier aggregation solutions targeting UEs with minimum required hardware capability and serving cell self-scheduling (3GPP ‘649, Introduction, lines 16-17).
10.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of Yi ‘310, and further in view of Sandgren ‘157 (US 2019/0357157, “Sandgren ‘157”).
Regarding claims 6 and 15, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Gao ‘692 teaches wherein the determining module is further configured to: 
when a previous slot adjacent to the first uplink slot in terms of time is a first downlink slot, determine not to receive a signal on last m symbols of the first downlink slot, or determine not to send a signal on the first m symbols of the first uplink slot (para 5, Table 1; in UL-DL configuration, special subframes include guard period and control signaling; for UL-DL configurations 0-6, the previous and adjacent downlink-data-only subframe corresponding to UL subframe 2, excepting the special subframe 1, is DL subframe 0; thus, the previous data-only slot adjacent to the first slot of the UL subframe 2, is the second slot of the DL subframe 0; examiner notes limitation “determine not to send a signal on the first m symbols of the first uplink slot” is interpreted as a negative limitation that is not given any contextual background or meaning within the body of the claim and therefore is not required to be included as rejected by the prior art; examiner notes any prior art reference that “does not” perform said “send a signal on the first m symbols of the first uplink slot” is sufficient to read on the negative limitation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to further include Gao ‘692’s previous data-only slot adjacent to the first slot of the UL subframe 2, that is the second slot of the DL subframe 0. The motivation for doing so would have been to provide a new mechanism for determining a time position for transmitting ACK/NACK for downlink transmission, so that the ACK/NACK for downlink transmission can be fed back normally (Gao ‘692, para 11).
However, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 does not specifically disclose wherein the value of m comprises 1 or 2, and the last m symbols of the first downlink slot or the first m symbols of the first uplink slot are a guard period GP.
Sandgren ‘157 teaches wherein the value of m comprises 1 or 2, and the last m symbols of the first downlink slot or the first m symbols of the first uplink slot are a guard period GP (FIG. 2b, para 73; the last DL symbol before the switch to UL is replaced with a guard period symbol; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Sandgren ‘157, para 30).
11.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of Yi ‘310, and further in view of Choi ‘818 (US 2018/0145818, “Choi ‘818”).
Regarding claims 7 and 16, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Gao ‘692 teaches wherein the sending module is specifically configured to: send the first feedback information on the last symbol of the second time unit (para 186; ACK/NACK feedback is transmitted on the last symbol of an uplink subframe).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to further include Gao ‘692’s ACK/NACK feedback that is transmitted on the last symbol of an uplink subframe. The motivation for doing so would have been to provide a new mechanism for determining a time position for transmitting ACK/NACK for downlink transmission, so that the ACK/NACK for downlink transmission can be fed back normally (Gao ‘692, para 11).
Although, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses wherein the sending module is specifically configured to: send the first feedback information on the last symbol of the second time unit, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 does not specifically disclose send the first feedback information by using a subcarrier spacing of 15 KHz; or send the first feedback information on at least one of the second last symbol and the last symbol of the second time unit by using a subcarrier spacing of 30 KHz. 
Choi ‘818 teaches send the first feedback information by using a subcarrier spacing of 15 KHz (para 228 and 299; feedback information is sent in a system with subcarrier spacing of 15 kHz; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); or send the first feedback information on at least one of the second last symbol and the last symbol of the second time unit by using a subcarrier spacing of 30 KHz. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to include Choi ‘818’s feedback information that is sent in a system with subcarrier spacing of 15 kHz. The motivation for doing so would have been to provide new communication methods in 5G systems providing various services, to handle the explosively increasing data traffic (Choi ‘818, para 6-7).
12.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of Yi ‘310, and further in view of 3GPP ‘198 (“Uplink operation for LTE+NR Dual Connectivity," 3GPP TSG RAN WG1 NR AH Meeting, Spokane, USA, R1-1701198 (Revision of R1-1701177), XP051222235, pp. 1-4, 3rd Generation Partnership Project, Valbonne, France, January 16-20, 2017, “3GPP ‘198”).
Regarding claims 8 and 17, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
However, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 does not specifically disclose wherein the first carrier is a carrier used in a first radio access technology, the second carrier is a carrier used in a second radio access technology, and the terminal device performs dual connectivity DC communication by using the first radio access technology and the second radio access technology.
3GPP ‘198 teaches wherein the first carrier is a carrier used in a first radio access technology, the second carrier is a carrier used in a second radio access technology, and the terminal device performs dual connectivity DC communication by using the first radio access technology and the second radio access technology (Introduction, lines 38-41; in a dual connectivity system, LTE radio is the master on a primary carrier, and NR is configured on a secondary carrier).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal device of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to include 3GPP ‘198’s dual connectivity system, where LTE radio is the master on a primary carrier, and NR is configured on a secondary carrier. The motivation for doing so would have been to overcome the problem of TDD being the secondary carrier in a dual-connectivity LTE-NR aggregation system (3GPP ‘198, Introduction, lines 40-41).
13.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of and Yi ‘310, further in view of 3GPP ‘198, and further in view of Choi ‘818.
Regarding claims 9 and 18, Damnjanovic ‘164 in combination with Gao ‘692, Yi ‘310, and 3GPP ‘198 discloses all the limitations with respect to claims 8 and 17, respectively, as outlined above.
However, Damnjanovic ‘164 in combination with Gao ‘692, Yi ‘310, and 3GPP ‘198 does not specifically disclose wherein a subcarrier spacing used in the first radio access technology is greater than a subcarrier spacing used in the second radio access technology.
Choi ‘818 teaches wherein a subcarrier spacing used in the first radio access technology is greater than a subcarrier spacing used in the second radio access technology (para 299; NR transmission and LTE transmission use different subcarrier spacing).
Choi ‘818, para 6-7).
14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic ‘164, in view of Gao ‘692, further in view of Yi ‘310, and further in view of Lee ‘125 (US 2016/0242125, “Lee ‘125”).
Regarding claim 20, Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses all the limitations with respect to claim 19, as outlined above.
Further, Damnjanovic ‘164 teaches a time unit for receiving a downlink signal on the first carrier (FIGS. 3A and 6A, para 68 and 99; network device sends a DL data signal to a terminal on a TDD carrier and in a first time unit) and a time unit that is of the second carrier and that is for sending feedback information for the downlink signal on the first carrier (FIGS. 3A and 6A, para 68 and 99; the terminal sends an ACK/NACK feedback signal to the network device on a FDD carrier and in a second time unit),
wherein the correspondence is determined based on an uplink and downlink transmission direction configuration of the first carrier (para 61 and 74-75, Tables 1 and 2; the association between a DL subframe for carrying DL data and an UL subframe for sending the ACK/NACK feedback information is based on an uplink-downlink configuration).
Although Damnjanovic ‘164 in combination with Gao ‘692 and Yi ‘310 discloses a time unit for receiving a downlink signal on the first carrier and a time unit that is of the second carrier and that is for sending feedback information for the downlink signal on the 
Lee ‘125 teaches further comprising: sending, by the network device to the terminal device, a correspondence between a time unit for receiving a downlink signal and a time unit that is for sending feedback information for the downlink signal, to determine the second time unit (para 121-123 and 126; UE acquires from a network device a DL HARQ timeline, which includes the time when HARQ-ACK feedback is transmitted for a DL transmission received at a specific time). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined signal sending and receiving method of Damnjanovic ‘164, Gao ‘692, and Yi ‘310, to include Lee ‘125’s UE that acquires from a network device a DL HARQ timeline, which includes the time when HARQ-ACK feedback is transmitted for a DL transmission received as a specific time. The motivation for doing so would have been to control uplink transmission power in a wireless communication system (Lee ‘125, para 10).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central 

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474